 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAxelson, Inc. and Employees of Axelson, Inc., byDoyle Stevens, Ed Guthrie and Ed Roberson.Case 16-CA-8956August 4, 1981DECISION AND ORDEROn February 25, 1981, Administrative LawJudge David P. McDonald issued the attached De-cision in this proceeding. Thereafter, the ChargingParty and Respondent filed exceptions and support-ing briefs, and the Charging Party, Respondent,and the General Counsel filed a joint motion tomodify the Administrative Law Judge's recom-mended Order and notice.1The Board has considered the record and the at-tached Decision in light of the exceptions, briefs,and joint motion and has decided to affirm the rul-ings, findings, and conclusions of the Administra-tive Law Judge and to adopt his recommendedOrder, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Axelson, Inc., Longview, Texas, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, as so modi-fied.1. Substitute the following for paragraph l(a):"(a) Promulgating, maintaining, or enforcing anyrule or policy, written or unwritten, prohibiting its'Respondent requests that its exceptions to the Administrative LawJudge's Decision be considered only if the Board denies the parties' jointmotion to modify the Administrative Law Judge's recommended Orderand notice.2 In the joint motion, the parties contend that certain sections of theAdministrative Law Judge's recommended Order are overly broad andinconsistent with the findings of fact and conclusions of law, nor are theynecessary to remedy the violations. First, the parties argue that pars. I(a)and 2(a) of the Administrative Law Judge's recommended Order and par.2 of the proposed notice should be modified to include language indicat-ing that the employees are to have access to Respondent's bulletin boards"that are available for general use by employees." Second, the partiescontend that the Administrative Law Judge's reference to "any otherlabor organization" in par. I(a) of the recommended Order and par. 2 ofthe proposed notice should be deleted as being overly broad. We findmerit in the parties' contentions and, accordingly, we grant the jointmotion and shall modify the Administrative Law Judge's recommendedOrder and notice.In light of our rulings on the joint motion, as requested by Respondent,we have not considered Respondent's exceptions and brief in reviewingthe Administrative Law Judge's Decision.In view of the nature and extent of Respondent's violations and inorder to more fully effectuate the policies of the Act, we have, suasponre, determined that the Administrative Law Judge's recommendedbroad cease-and-desist order is unwarranted in this case. Accordingly, wewill modify the Administrative Law Judge's recommended Order andnotice to include the narrow injunctive language. See, generally, Hick-morr Foods. Inc., 242 NLRB 1357 (1979).257 NLRB No. 87employees from posting either pro- or anti-unionliterature by employees on bulletin boards that areavailable for general use by employees, or prohibit-ing the distribution of such literature in nonwork-ing areas during employees' nonworking time."2. Substitute the following for paragraph (b):"(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them under Section7 of the Act."3. Substitute the following for paragraph 2(a):"(a) Rescind any rule or policy which unlawfullyrestricts the employees' use of the Respondent'sbulletin boards that are available for general use byemployees and which unlawfully restricts the dis-tribution of either pro- or anti-union literature byemployees, during employees' nonworking time innonworking areas of its operation."4. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT promulgate, maintain, or en-force any rule or policy which prohibits ouremployees from posting either pro- or anti-union literature by employees on company bul-letin boards that are available for general useby employees, or prohibit our employees fromdistributing either pro- or anti-union literaturein nonworking areas during employees' non-working time.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed them underSection 7 of the Act.WE WILL rescind any rule or policy whichunlawfully restricts our employees' use ofcompany bulletin boards that are available forgeneral use by employees and which unlawful-ly restricts the distribution of either pro- oranti-union literature by employees during em-ployees' nonworking time in nonworkingareas.AXELSON, INC.576 AXELSON, INC.DECISIONSTATEMENT OF THE CASEDAVID P. McDONALD, Administrative Law Judge:This case was heard before me at Marshall, Texas, onAugust 28, 1980,' pursuant to a complaint issued by theRegional Director for the National Labor RelationsBoard for Region 16, on March 21, 1980, which is basedon a charge filed by Doyle Stevens, Ed Guthrie, and EdRoberson, employees of Axelson, Inc., on February 14,1980. The complaint alleges that Axelson, Inc., herein-after called the Respondent or Company, has engaged incertain violations of Section 8(a)(1) of the NationalLabor Relations Act, as amended.2All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Sincethe close of the hearing, briefs have been received fromthe General Counsel, counsel for the Respondent, andcounsel for the Charging Parties.Upon the entire record, my observation of the wit-nesses, and the consideration of the submitted briefs, Imake the following:FINDINGS OF FACTI. JURISDICTIONThe Respondent admits that it is a Delaware corpora-tion engaged in the manufacturing and marketing of pro-duction equipment for refining in the petrochemical in-dustry. Its office and principal place of business is locat-ed in Longview, Texas. It further admits that during thepast year, in the course and conduct of its business, it hasreceived, sold, and shipped goods and materials valued inexcess of $50,000 from suppliers and to customers outsideAll dates herein refer to 1979 unless otherwise indicated.2 After the hearing was commenced, the General Counsel moved toamend the complaint to read7.Since on or about March 25, 1976, through February 18, 1979, Re-spondent and Union identified in paragraph 5 maintained, the follow-ing rule in the Collective Bargaining Agreement:There will be no solicitation of employees for Union membershipor dues conducted on the premises of the Company during work.-ing hours by the Union, or its representatives or by employees.Any employee who violates this Section will be subject to disci-plinary action by the Company(a) Since on or about 1979 and continuing to date, Respondent hasmaintained the following rule applicable to all employees: Employ-ees are not permitted to make solicitations of any kind on Axelsonpremises.(b) Since on or about June 1979 and continuing to date, Respond-ent has maintained an overly broad no-distribution rule applicable toall employees at its Longview facility.11.The acts of Respondent alleged in paragraphs 7, 7(a), 7(b), 8 and10 above constitute unfair labor practices affecting commerce withinthe meaning of Section 8(a)(1) and Section 2(6) and (7) of the Act.The Respondent's attorney did not object to amending pars. 7, 7a, andII. On behalf of his client, he admitted to the allegations of pars. 7. 7a,and denied pars. 7h and I1 The Respondent's objection to amend thecomplaint to include par 7b was overruled.the State of Texas. Accordingly, it admits, and I find,that it is an employer engaged in commerce and in abusiness affecting commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted and I find that the International Associ-ation of Machinists and Aerospace Workers, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The IssuesThe principal issues raised by the pleadings are wheth-er the Respondent violated Section 8(a)(l) of the Act bymaintaining overly broad no-solicitation and no-distribu-tion rules and an unlawful bulletin board policy.B. The FactsDuring the summer of 1979, several employees of theRespondent filed a decertification petition, Case 16-RD-841, seeking to decertify the International Association ofMachinists and Aerospace Workers, Local Union No.1923. Prior to the scheduled election of September 13,several pro-decertification employees, Doyle Stevens, EdGuthrie, and Ed Roberson, sought permission from JohnTeegerstrom, the Respondent's manager of industrial re-lations and personnel, to post pro-decertification materialon bulletin boards located throughout the plant.Teegerstrom denied the request several times. He testi-fied that he told them:No, they could not post items on the company bul-letin boards or company property; they could notdistribute the stuff in the plant. As far as I was con-cerned, no one else was allowed to do it and theywere not going to be either.His personal philosophy and interpretation of the Com-pany's rules concerning bulletin boards were further re-vealed in the following testimony:3Well, primarily they are for sale notices. There mayhave been an occasion where you had a situationmaybe, let's see, I can't recall. The Boy Scouts,something of that nature. But all of those bulletins,the reason I approve those is so that I know what isgoing up there, I am not going to have every Tom,Dick and Harry putting stuff on the bulletin board.The reason you have to have that, you cannothave every Tom, Dick and Harry politician and ev-erybody else, the local churches and the bazaar andeverything else wanting to come in and hand outliterature, sell tickets to the Shrine Circus, we don'teven allow the United Way in. We don't allow any-3 The Axelson's policies and regulations for hourly employees concern-ing bulletin boards provided, "Official company bulletin boards are locat-ed around the plant. General notices of interest to all employees areposted from time to time. Do not Remove, Deface, or Change notices orbulletins posted in the plant by the Company. All bulletins must be ap-proved by the Manager of Industrial Relations."577 DECISIONS OF NATIONAL LABOR RELATIONS H()BOARI)body to do that and I continue to enforce that and Iwill continue to enforce that.Teegerstrom explained that the Respondent had alongstanding policy which required an individual toobtain management's permission to use the bulletinboards, which was rarely granted. The major exceptionto the general denial was notices dealing with sale of em-ployees' personal property such as cars, TVs, and motor-cycles. He did grant them permission to utilize the twocafeterias to distribute their campaign literature. Howev-er, they were denied the right to distribute or post theirliterature anywhere else in the plant, including rest-rooms, lockers, and break and eating areas.Initially, the group posted information on the walls ofthe cafeteria. When Teegerstrom discovered the postedmaterial, he removed it from the cafeteria walls and in-formed the men they could only distribute the materialby placing it on the cafeteria tables. The men compliedwith these instructions, although they felt it was an inef-fective method of reaching their fellow workers. Sincethey were unable to remain in the cafeteria, they couldnot prevent the continued disappearance of their litera-ture.Edward Roberson testified that, if it had not been forTeegerstrom's rule, they would have distributed their lit-erature in all the nonwork areas, such as locker rooms,restrooms, break areas, and picnic areas. They were notwell organized, therefore, it was impossible to pursue thecampaign off the Respondent's property.There were approximately six company bulletin boardson the Respondent's property. In addition, there werebulletin boards that were for the exclusive use of theUnion.On January 10, Ronald G. Dolman's request to postinformation concerning their credit union was denied. InFebruary, Doyle Stevens' renewed request to post creditunion literature was again denied. He could not recall ifhe gave them the alternative option of placing creditunion literature on the cafeteria tables.Teegerstrom had instructed his supervisors to prohibitany employee from posting or handing out literature oncompany property. He personally ripped a pro-decertifi-cation poster down from a window. His rationale wasbased on a fear that such posting would precipitate laborviolence:Well, ever since I have been there and prior to mycoming, there has been a lot of violence in theplant. As I recall, the first week I was there atwork, I had to examine two automobiles that had inexcess of 20 bullet holes in them and posting thatand with the problems that had gone on, I was notgoing to run the risk of having problems in thatplant precipitating arguments and everything else.At the conclusion of the testimony, the parties agreedto the following stipulation:...that no member of management of Axelson,Inc. prevented Bud Dolman, Doyle Stevens, BobSides, from oral solicitation in support of the decer-tification petition.The Axelson's rule on solicitation was stated in the sal-aried employee handbook:Employees are not permitted to make solicitationof any kind on Axclson premises.The expired collective-bargaining agreement between theRespondent and the Union also provided:6.9 There will be no solicitation of employees forUnion membership or dues conducted on the prem-ises of the Company during working hours by theUnion, or its representatives or by employees. Anyemployee who violates this Section will be subjectto disciplinary action by the Company.C. Analysis and ConclusionsThe Respondent correctly argues that a portion of thecomplaint, concerning the no-solicitation rule, was basedsolely on provisions of a collective-bargaining agreementbetween the Union and the Respondent which expiredon February 18, 1979. There was no evidence introducedthat would indicate this provision of the agreement wasextended beyond February 1979. The agreement had ex-pired over I year prior to the date the current chargewas filed and over II months before the complaint wasissued. Therefore, the 6-month limitation period pre-scribed by Section 10(b) of the Act bars consideration ofthe no-solicitation rule found in the expired collective-bargaining agreement as a possible violation of Section8(a)(l) of the Act. However, there are several other no-solicitation provisions scattered throughout various rulesand regulations of the Respondent.The employee handbook, which is distributed only tothe salaried employees, contains the following no-solici-tation clause:Employees are not permitted to make solicitation ofany kind on Axelson premises.This clause is overly broad on its face. However, therecord is void of any evidence which would prove thatthis particular no-solicitation clause was ever disseminat-ed to the hourly employees, let alone enforced. In fact,the parties to this case agreed at the hearing to the fol-lowing stipulation:...that no member of management of Axelson,Inc. prevented Bud Dolman, Doyle Stevens, BobSides, from oral solicitation in support of the decer-tification petition.Since there is no evidence to indicate the hourly employ-ees were informed or even aware of the employee hand-book no-solicitation rule, the Respondent cannot befound in violation of the Act.Upon his arrival on July 7, 1979, Teegerstrom pro-ceeded to revise Axelson's "General Rules, Policies andBenefits." He did not change paragraph A of the section578 AXELSON. INC.on general rules and progressive discipline which readsas follows:.'A. Gambling in any form; selling tickets or anyarticle; taking orders; soliciting subscriptions; takingup collections; or engaging in any outside activityon the Company premises without express permis-sion.No-solicitation rules are not per se a violation of the Actwhere they are directed to the solicitation of articles ofgoods and not to union solicitation.5Paragraph A refersonly to soliciting subscriptions and does not contain aprohibition of union solicitation. Upon the review of allthe evidence, I find a lack of sufficient convincing evi-dence to prove that the Respondent has violated Section8(a)(l) of the Act by maintaining an overly broad no-so-licitation rule.Axelson's general rules, policies, and benefits also pro-vided the following section titled "Bulletin Boards":Official company bulletin boards are locatedaround the plant. General notices of interest to allemployees are posted from time to time. Do NotRemove, Deface, or Change notices or bulletinsposted in the plant by the Company. All bulletinsmust be approved by the Manager of Industrial Re-lations.The evidence is not totally clear as to the exact numberof bulletin boards maintained by the Company. Therewere estimates of four to six bulletin boards which wereused by the Company and additional boards which werelabeled "Union" and were for the exclusive use of theunion involved in the RD petition.Teegerstrom's method of enforcement of the no-post-ing and no-distribution policy is not in dispute. Hesimply denied all request to post or distribute, includinginformation dealing with credit unions. The only excep-tions were personal sale notices of employees' property.It is true, as the Respondent's brief points out, that theemployees do not have a vested right to post. The use ofan employer's bulletin board is not generally a protectedactivity under the Act.6However, the Board has heldthat, where the employer has made its bulletin boardsavailable to employees for posting of notices relating tosocial and religious affairs, etc., it could not validly dis-criminate against notices of union meetings which em-ployees also posted.7Here, the uncontradicted evidence' i reference Ilo the no-solicitation rule found i the Company's em-ployee handbook and he original and revised company general rules.policies, and benefits. Teegerstrom testified:The application is the same. As far as I am concerned, eventhough they use different , ords. they mean the same thing It is the%kay it has alw.ays heen.All of Ihose documnlentS as far as I am concerned, say the samething. They are just couched in a little different language.l, Ilose .Morsuiws. itc.. Suhdiari o 7homw Idustriei. I/.. 215NI R 7(104 (174)"Container Corporarton of .4lnerica. 244 NR1B 318 (19791: (rup OneHIroudausting Co.. ,. 222 N RB q3 (1976h): Vugeil Srvice. Icit. 207NLRB 158 (1973' Chull'nge ( B',A rotheir, / Ohmi,. Ila.. 153 NL R H 12 (1 n 65). cnfd. 374I 2d 147 (hth Cir 1467). (;Letrge Iuf aultigonl ( l'versi.I opilul. a Ditrion,J thel (icaro Huhi inglon I 'tl r,. 227 NI.R 1362 ( 19771indicates that employees had the free use of the Compa-ny's bulletin boards to advertise the sale of personalproperty and the Union was provided exclusive use of atleast two bulletin boards. Under such circumstances, thedenial of the right to post pro-decertification material onthe company bulletin boards was a denial of employees'Section 7 rights and is a violation of Section 8(a)(1) ofthe Act.The men seeking decertification were allowed only todeposit their literature on the tables of the cafeteria. Theywere not even allowed to hand out the material. Althoughthere were other nonwork areas inside and outside theplant, the workers were prohibited from using theseareas for the distribution of their literature, even duringnonworking periods such as lunch and breaktime. Sincenot everyone used the cafeteria, their efforts to distributeliterature to all employees were doomed from the incep-tion.Teegerstrom's explanation for his excessively restric-tive policy is very questionable. It is true that a greatdeal of violence occurred during the decertification cam-paign. Several cars were riveted with bullets. However,his use of tension and violence to justify his restrictivepolicy was wholly pretextual. There was no evidence toindicate that the literature in question was inflammatory,nor was there evidence to substantiate a finding that po-tential violence would increase if the literature wereposted or distributed in the various nonwork areas in ad-dition to the cafeteria. If there existed a potential dangerin distributing the literature in the various break areas,the danger would not be any less by leaving it in thecafeteria. It is interesting to note that, long after the elec-tion, Teegerstrom refused to allow the posting or distri-bution of material on behalf of the credit union. Obvious-ly, information concerning the credit union is not a sub-ject which would precipitate violence. In reviewing Tee-gerstrom's testimony and policy, I must conclude he didnot exercise any judgment in what could be posted ordistributed. He simply denied all requests. Such restric-tions were overly broad and in violation of Section8(a)(1) of the Act.Over the objection of the Respondent, the GeneralCounsel was permitted to amend the complaint byadding the following paragraph:7(b) Since on or about June 1979 and colitinuingto date, Respondent has maintained an overly broadno-distribution rule applicable to all employees at itsLongview facility.The Respondent has argued that, by allowing thisamendment during the hearing, it has been denied furlda-mental due process since it was "deprived of the oppor-tunity to prepare a defense to its irreparable prejudice. Idisagree.The original complaint contained an allegation that theRespondent maintained an unlac, ful no-solicitation rule.The amendment is so closely related to the no-solicita-tion rule that preparation of a defense for either rulewould undoubtedly include preparation for both rules.The issues raised by the no-distribution anicldlnent crefull)y litigated. Accordingly. I find that the Responldent579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas not denied due process or prejudiced by the amend-ment. CONCLUSIONS OF LAWI. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent has violated Section 8(a)(1) of theAct by promulgating, maintaining, and enforcing anoverly broad no-distribution rule or policy and by pro-mulgating, maintaining, and enforcing an unlawful bulle-tin board policy.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIn order to remedy the unfair labor practices foundherein, my recommended Order will require the Re-spondent to cease and desist therefrom and from infring-ing upon the Section 7 rights of its employees in any likeor related manner.Upon the foregoing findings of fact and conclusions oflaw, and the entire record herein, and pursuant to Sec-tion 10(c) of the Act, I hereby recommend the following:ORDER9The Respondent, Axelson, Inc., Longview, Texas, itsofficers, agents, successors, and assigns, shall:s Clinton Corn Processing Company, a Division of Standard Brands Incor-porated, 253 NLRB 622 (1980).9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.1. Cease and desist from:(a) Promulgating, maintaining, or enforcing any rule orpolicy, written or unwritten, prohibiting its employeesfrom posting either pro- or anti-union literature by em-ployees, or any other labor organization, or prohibitingthe distribution of such literature in nonworking areasduring employees' nonworking time.(b) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Rescind any rule or policy which unlawfully re-stricts the employees' use of the Company's bulletinboards and which unlawfully restricts the distribution ofeither pro- or anti-union literature, by employees, duringemployees' nonworking time in nonworking areas of itsoperations.(b) Post at its Longview, Texas, plant copies of the at-tached notice marked "Appendix." °Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that the notices arenot altered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.'° In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words ill the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court o Appeals Enforcing anOrder of the National Labor Relations Board."580